*558Defendant’s request for additional discovery for purposes of the hearing on equitable distribution has beén rendered moot by the fact that the hearing was held on December 1, 2011. In any event, there was no basis to delay the hearing for additional discovery since any outstanding issues or gaps in disclosure could have been addressed at the hearing. Moreover, resolution of this matter is long overdue.
Defendant failed to establish her need for interim counsel fees (see Domestic Relations Law § 237 [a]; Charpié v Charpié, 271 AD2d 169, 173 [2000]). Defendant did not submit a current statement of her own or of plaintiffs net worth or an affidavit by her attorney stating the amount of attorneys’ fees already paid, the amounts to be paid to counsel and any experts, or any additional costs (see Mimran v Mimran, 83 AD3d 550, 550-551 [2011]; 22 NYCRR 202.16 [k] [2], [3]).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Saxe, Catterson, Acosta and Román, JJ.